Citation Nr: 1639036	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-21 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $46,349.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 administrative decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in Philadelphia, Pennsylvania.

The January 2010 administrative decision listed the amount of debt as $86,548.00.  However, the amount of debt was subsequently recalculated to be $46,349.00.  See Statement of the Case, dated in March 2010.

In his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2010.  In a letter dated in July 2013, VA notified the Veteran and his representative that the Veteran had been scheduled for a Board hearing on August 20, 2013.  The Veteran did not appear for the scheduled hearing.  In correspondence dated in April 2013 but received by VA on August 29, 2013, the Veteran indicated that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board notes that, in another January 2010 administrative decision, the RO denied the Veteran's request for waiver of a separate debt of $2,306.60 related to the Veteran's dependency benefits.  The Veteran submitted a timely notice of disagreement as to that denial, and the RO issued a statement of the case as to the matter on March 25, 2010.  Of note, the statement of the case as to entitlement to waiver of the $46,349.00 debt is also dated March 25, 2010.  In his substantive appeal, the Veteran stated that he wished to appeal the statement of the case dated March 25, 2010, but provided arguments only as to entitlement to waiver of the $46,349.00 debt.  See VA Form 9, received in April 2010.  Because it was unclear whether the Veteran intended to appeal to the Board the issue of entitlement to waiver of the $2,306.60 in addition to the issue of entitlement to waiver of the $46,349.00 debt, the Board contacted the Veteran's representative to clarify the matters on appeal.  In correspondence dated in August 2016, the Veteran's representative indicates that he contacted the Veteran by telephone, and that the Veteran "specifically stated that he did not want to pursue the appeal of the overpayment related to a dependency issue."  Accordingly, the Board finds that the April 2010 substantive appeal applies only to the denial of entitlement to waiver of the $46,349.00 debt, and that a timely appeal to the Board was not received as to entitlement to waiver of the $2,306.60 debt.  Accordingly, an appeal to the Board of the issue of entitlement to waiver of recovery of an overpayment of benefits in the amount of $2,306.60 was not perfected, and the issue is not before the Board at this time.


FINDINGS OF FACT

1.  An overpayment in the amount of $46,349.00 was created due to the Veteran's concurrent receipt of workers compensation payments and VA compensation payments for a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

2.  The overpayment of VA compensation benefits was not solely the result of VA administrative error.

3.  Although the overpayment resulted in unjust enrichment for the Veteran, there is a balancing of faults in this case, denying the Veteran's request for waiver would result in undue hardship, and denying the Veteran's request would defeat the purpose of the benefit.










CONCLUSIONS OF LAW

1.  The overpayment in the amount of $46,349.00 was validly created.  38 C.F.R. § 3.708 (2015). 

2.  Collection of the overpayment indebtedness would be against equity and good conscience; therefore, the criteria for waiver of recovery of the overpayment in the calculated amount of $46,349.00 have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

However, the United States Court of Appeals for Veterans Claims has held that those provisions pertaining to VA's duties to notify and to assist do not apply to Chapter 53 of Title 38 of the United States Code, and questions pertaining to the waiver of recovery of an indebtedness due VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, in this decision, the Board grants entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $46,349.00.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with any notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Validity of Overpayment

The Veteran seeks a waiver of the overpayment of disability compensation benefits calculated in the amount of $46,349.00, which was created due to his concurrent receipt of workers compensation benefits and a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities for the same disabilities.  He contends that he began receiving workers compensation after reinjuring his service-connected low back disability in March 2007, and was not awarded a TDIU until June 2008.  He further asserts that he was told by a VA employee that he may receive workers compensation and TDIU compensation concurrently because he was not working.  He asserts, "I had no idea that [it] is wrong to do both."  See correspondence from the Veteran, received in November 2009.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c).

Here, the debt was created due to the Veteran's concurrent receipt of workers compensation and VA compensation for the same disability.  The relevant regulations stipulate that, after September 13, 1960, a claimant may not receive benefits concurrently for workers compensation based on civilian employment and VA compensation for the same disability.  38 C.F.R. § 3.708(b).  The record reflects that the workers compensation benefits were paid based on an on-the-job aggravation of the Veteran's service-connected low back disability.  The Veteran's award of a TDIU was based in large part on impairment due to his service-connected low back disability.  See June 2008 rating decision.  Therefore, the workers compensation benefits and VA compensation benefits, to include his award of a TDIU, were based on the same disability.  As such, the record shows that the Veteran concurrently received workers compensation and VA compensation for the same disability, which is not allowed under 38 C.F.R. § 3.708(b).

The Veteran does not dispute that 38 C.F.R. § 3.708(b) bars the concurrent receipt of workers compensation and VA compensation for the same disability, or that he was in receipt of workers compensation and VA compensation for the same disability concurrently.  Rather, the Veteran has asserted that he is entitled to waiver of the debt created by his concurrent receipt of both benefits because he was unaware of any restrictions on receiving such concurrent benefits and because VA employees led him to believe that he could receive such concurrent benefits.  See correspondence from the Veteran, received in November 2009.  Thus, the Veteran has, in essence, asserted that the debt was created due to VA administrative error.

The Board has considered whether sole VA administrative error is shown.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

In this case, 38 C.F.R. § 3.708(b) dictates that a claimant may not concurrently receive workers compensation and VA compensation for the same disability.  Persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  Accordingly, the Veteran may be charged with knowledge of the bar against concurrent receipt of workers compensation and VA compensation for the same disability under 38 C.F.R. § 3.708(b) whether or not he had actual knowledge of that regulation.  In addition, a letter notifying the Veteran of the June 2008 rating decision that, among other things, granted entitlement to a TDIU was enclosed with VA Form 21-8764, Disability Compensation Award Attachment - Important Information.  The letter explained that the VA Form 21-8764 describes factors concerning his benefit.  A review of VA Form 21-8764 reveals that it includes a section entitled "What Conditions Affect Right to Payment?" that instructs the Veteran to inform VA if he was in receipt of workers compensation benefits.  However, following receipt of the June 2008 rating decision and the accompanying VA Form 21-8764, the Veteran did not inform VA of his receipt of workers compensation benefits until June 2009.  See VA Form 119, Report of General Information, dated in June 2009.  Therefore, the Veteran knew, or at least should have known, that the VA compensation payments were erroneous.  Accordingly, sole VA administrative error is not shown, and the Board finds that the debt is valid.

Waiver of Overpayment Indebtedness

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b).  Equity and good conscience refers to fairness to both the Veteran and to the government.  38 C.F.R. § 1.965(a).  Under the regulation, equity and good conscience involves a variety of elements, including but not limited to: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965.  The law also precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

The Veteran's November 2009 request for a waiver of his overpayment was denied in January 2010.  In denying the Veteran's request, the Committee on Waivers and Compromises concluded that the debt was created because the Veteran did not notify VA of his receipt of workers compensation and because the overpayment constituted unjust enrichment.  The Committee further found that financial hardship was not found.  The Committee therefore concluded that a waiver could not be granted.  In the statement of the case as to the matter, the Committee conceded that that the Veteran would experience a degree of financial hardship while repaying the debt, but found that a collection of the debt must be pursued to reverse the Veteran's unjust enrichment.  See March 2010 statement of the case.

The Board agrees with the Committee's conclusion that the overpayment of benefits constitutes unjust enrichment because the regulations expressly provide that concurrent receipt of workers compensation and VA compensation for the same disability is not permitted.  However, the Board finds that VA's interest in preventing unjust enrichment is outweighed by other factors in this case, as explained below.

The record reflects that the Veteran submitted a claim for entitlement to a TDIU in April 2007.  See VA Form 21-4138, Statement in Support of Claim, dated April 18, 2007.  In his claim, he noted that he recently lost his job due to hurting his back while working.  He indicated that he was denied workers compensation because his back condition was pre-existing.  Id.  Later in April 2007, he submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In Box 19 on that Form, he replied "Yes" to the question, "Do you receive/expect to receive workers compensation benefits."  However, he then wrote, "Not sure because of pre-existing conditions." In June 2007, the Veteran's former employer submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits," on which the employer indicates that the Veteran was in receipt of workers compensation in the amount of $289.73, paid weekly beginning May 1, 2007.  As noted above, the Veteran himself did not inform VA that he was in receipt of workers compensation until June 2009 despite receiving the VA Form 21-8764 along with the April 2008 rating decision granting a TDIU and despite having constructive knowledge of 38 C.F.R. § 3.708(b).

In summary, the record shows that the Veteran first stated that he had been denied workers compensation, but then indicated that he expected to receive such benefits, but was unsure.  He was later awarded workers compensation, with payments starting on May 1, 2007, but did not himself inform VA of receipt of that benefit until June 2009.  Nevertheless, the June 2007 VA Form 21-4192 informed VA that the Veteran was in receipt of workers compensation benefits in the amount of $289.73 per week, starting May 1, 2007.  Accordingly, the Board finds that there is fault on both sides: the Veteran did not keep VA apprised on the status of his workers compensation claim and subsequent grant of benefits and VA did not acknowledge the employer's June 2007 statement revealing that the Veteran was, in fact, in receipt of workers compensation benefits.  The Board concludes that there is at least a balancing of faults in this case.

In addition, the Veteran has submitted a number of documents reflecting financial hardship.  In a VA Form 5655, Financial Status Report, dated in October 2009, the Veteran indicated that he had a monthly income of $3,025 and monthly expenses of $2,425, including the cost of a mortgage, food, utilities, and payments of credit cards and loans.  In a VA Form 5655 dated in February 2010, after the denial of waiver of the debt at issue here, the Veteran reported similar monthly expenses, but a monthly income of $0.  The February 2010 VA Form 5655 appears to have been submitted during a temporary suspension of the Veteran's VA benefits pending proof that his workers compensation benefits had ceased.  Thus, the VA Forms 5655 demonstrate that the Veteran's VA benefits were his only source of income.  In addition, the Veteran submitted documents showing commencement of foreclosure procedures, possible utility stoppage due to nonpayment, and notices of overdue payments of other bills and debts.  In his substantive appeal, the Veteran reported that his home was in foreclosure and that he was unable to pay his bills due to repayment of the VA overpayment indebtedness.  See VA Form 9, received in April 2010.  In summary, the Veteran has shown that he has financial hardship due to the overpayment indebtedness.  Furthermore, he has no income other than his VA compensation benefits and his level of service-connected disability, which is considered total in view of his TDIU, precludes him from securing employment to make up for the financial shortfalls created by repayment of the VA compensation overpayment indebtedness.  Therefore, the Board concludes that financial hardship is shown.

Furthermore, as previously noted, the Veteran's total disability rating is an acknowledgement that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  His compensation benefits are therefore set at a level in acknowledgement of his inability to work.  Indeed, as discussed above, the record shows that the Veteran's VA compensation benefits are his sole source of income and that he has not worked in several years.  Recovery of the overpayment indebtedness would deprive the Veteran of the very income his VA compensation benefits are meant to provide.  Therefore, the Board concludes that recovery of the overpayment indebtedness would defeat the purpose of the intended benefit.

The Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran that would be a bar to waiver of the overpayment indebtedness.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

In summary, the Board finds that, although the overpayment of benefits resulted in unjust enrichment for the Veteran, the overpayment was due to at least a balance of faults.  Furthermore, denying the Veteran's request for a waiver of repayment of the debt would result in undue hardship and would defeat the purpose of the VA compensation benefits, which in this case is to provide an income in view of the Veteran's inability to work due to his service-connected disabilities.  Therefore, the Board concludes that collection of the overpayment indebtedness would be against equity and good conscience.  Accordingly, waiver of the validly created overpayment indebtedness in the amount of $46,349.00 is warranted.


ORDER

The overpayment was validly created, and waiver of recovery of the overpayment indebtedness, in the amount of $46,349.00, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


